 



Approved on May 20, 2004

Exhibit 10(b)

2004 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

I. INTRODUCTION

1.1 Purposes. The purposes of the 2004 Non-Employee Director Equity Compensation
Plan (the “Plan”) of CDW Corporation, an Illinois corporation (the “Company”),
are (i) to align the interests of the Company’s shareholders and directors who
are not officers or employees of the Company (“Non-Employee Directors”) by
increasing the proprietary interest of Non-Employee Directors in the Company’s
growth and success and (ii) to advance the interests of the Company by
attracting, motivating and retaining highly qualified Non-Employee Directors.

1.2 Administration. This Plan shall be administered by a committee (the
“Committee”) designated by the Board of Directors of the Company (the “Board”)
consisting of two or more members of the Board. Each member of the Committee
shall be a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

     The Committee shall, subject to the terms of this Plan, interpret this Plan
and the application thereof and establish rules and regulations it deems
necessary or desirable for its administration. All such interpretations, rules
and regulations shall be final, binding and conclusive. Each award shall be
evidenced by a written agreement (an “Agreement”) between the Company and the
Non-Employee Director setting forth the terms and conditions of such award. The
Committee may, in its sole discretion and for any reason at any time, take
action such that any or all outstanding options shall become exercisable in part
or in full and all or a portion of the restriction period applicable to any
restricted stock award shall lapse. Notwithstanding anything in this Plan to the
contrary and subject to Section 3.7, without the approval of shareholders, the
Committee will not reprice a previously granted option.

     No member of the Board or Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Board and the Committee shall be entitled
to indemnification and reimbursement by the Company in respect of any claim,
loss, damage or expense (including attorneys’ fees) arising therefrom to the
full extent permitted by law, except as otherwise may be provided in the
Company’s Articles of Incorporation and/or By-Laws, and under any directors’ and
officers’ liability insurance that may be in effect from time to time.

     A majority of the Committee shall constitute a quorum. The acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved in
writing by all of the members of the Committee without a meeting.

1.3 Shares Available. Subject to adjustment as provided in Section 3.7, 400,000
shares of the common stock, par value $0.01 per share, of the Company (“Common
Stock”), shall be

1



--------------------------------------------------------------------------------



 



available for grants of options and restricted stock awards under this Plan,
reduced by the sum of the aggregate number of shares of Common Stock which
become subject to outstanding options or restricted stock awards. To the extent
that shares of Common Stock subject to an outstanding option or restricted stock
award are not issued or delivered by reason of the expiration, termination,
cancellation or forfeiture of such option or restricted stock award or by reason
of the delivery or withholding of shares of Common Stock to pay all or a portion
of the exercise price of an option or to satisfy all or a portion of the tax
withholding obligations relating to an option or restricted stock award, then
such shares of Common Stock shall again be available under this Plan. Shares of
Common Stock shall be made available from authorized and unissued shares of
Common Stock, or authorized and issued shares of Common Stock reacquired and
held as treasury shares or otherwise or a combination thereof.

1.4 Relationship to CDW 2000 Incentive Stock Option Plan. If this Plan becomes
effective, on the date of the 2004 annual meeting of shareholders Non-Employee
Directors shall receive awards pursuant to the terms of this Plan only, and no
further awards, on the date of the 2004 annual meeting of shareholders or
otherwise, shall be made to Non-Employee Directors under the CDW 2000 Incentive
Stock Option Plan.

II. PROVISIONS RELATING TO EQUITY GRANTS FOR NON-EMPLOYEE DIRECTORS

2.1 Eligibility. Each Non-Employee Director shall be granted stock options to
purchase shares of Common Stock in accordance with this Article II. All stock
options granted under this Article II are not intended to constitute incentive
stock options under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”). In addition, Non-Employee Directors shall be granted restricted
stock awards in accordance with this Article II.

2.2 Automatic Grants of Stock Options. Each Non-Employee Director shall be
granted stock options as follows:

     (a) Time of Grants; Number of Shares. On the date of the 2004 Annual
Meeting of Shareholders of the Company and, thereafter, on the date of each
Annual Meeting of Shareholders of the Company, each person who is a Non-Employee
Director immediately after such annual meeting of shareholders shall be granted
an option to purchase shares of Common Stock, which option shall have a value on
the date of grant equal to $150,000, determined in accordance with the
Black-Scholes valuation model. In addition, each Non-Employee Director who is
first elected or first begins to serve on a date other than the date of an
Annual Meeting of Shareholders shall on the date he or she becomes a director be
granted an option to purchase shares of Common Stock, which option shall have a
value on the date of grant equal to $150,000 multiplied by a fraction (i) the
numerator of which is the number of days between (A) the date on which such
director is first elected or begins to serve and (B) the date that is one year
after the date of the previous year’s Annual Meeting of Shareholders and
(ii) the denominator of which is 365.

     Such options shall be granted at a purchase price per share equal to 100%
of the Fair Market Value of the Common Stock on the date of grant of such
option. The “Fair Market

2



--------------------------------------------------------------------------------



 



Value” of a share of Common Stock on a given date is the closing transaction
price of a share of Common Stock as reported on the Nasdaq Stock Market on that
date, or if there are no reported transactions on such date, on the next
preceding date for which a transaction was reported; provided, however, that
Fair Market Value may be determined by the Committee by whatever means it, in
the good faith exercise of its discretion, shall deem appropriate.

     (b) Option Period and Exercisability. Except as otherwise provided herein,
each option granted under this Section 2.2 shall become exercisable (i) on and
after the first anniversary of its date of grant with respect to one-fifth of
the number of shares of Common Stock subject to such option on its date of grant
and (ii) on and after each subsequent anniversary of its date of grant, through
and including the fifth anniversary of its date of grant, with respect to an
additional one-fifth of the number of shares of Common Stock subject to such
option on its date of grant. Each option granted under this Section 2.2 shall
expire 10 years after its date of grant. An exercisable option, or portion
thereof, may be exercised in whole or in part only with respect to whole shares
of Common Stock.

     (c) Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanied by payment therefor in full (or arrangement made
for such payment to the Company’s satisfaction) either (A) in cash, (B) by
delivery (either actual delivery or by attestation procedures established by the
Company) of previously owned whole shares of Common Stock (which the optionee
has held for at least six months prior to the delivery of such shares or which
the optionee purchased on the open market and in each case for which the
optionee has good title, free and clear of all liens and encumbrances) having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (C) to the extent
permitted by applicable law, in cash by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise,
(D) to the extent expressly authorized by the Committee, through a cashless
exercise arrangement with the Company or (E) a combination of (A) and (B), in
each case to the extent set forth in the Agreement relating to the option and
(ii) by executing such documents as the Company may reasonably request. Any
fraction of a share of Common Stock which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
the optionee. No certificate representing Common Stock shall be delivered until
the full purchase price therefor has been paid (or arrangement made for such
payment to the Company’s satisfaction).

     (d) Termination of Directorship.

     (i) Disability. If the holder of an option granted under this Section 2.2
ceases to be a director of the Company by reason of Disability, each such option
held by such holder shall be fully exercisable and may thereafter be exercised
by such holder (or such holder’s legal representative or similar person) until
and including the earlier to occur of (A) the date which is three years after
the effective date of such holder’s ceasing to be a director and (B) the
expiration date of the term of such option. For purposes of this Plan,
“Disability” shall mean the inability of an optionee substantially to perform
such optionee’s duties and responsibilities for a continuous period of at least
six months.

3



--------------------------------------------------------------------------------



 



     (ii) Retirement. If the holder of an option granted under this Section 2.2
ceases to be a director of the Company by reason of retirement after a minimum
of 10 years of continuous service as a director of the Company or by reason of
retirement following the director having reached the Company’s mandatory
retirement age for a director, if any (each, a “Retirement as a Director”), each
such option held by such holder (A) shall, to the extent not exercisable as of
the effective date of the optionee’s Retirement as a Director, become
exercisable in accordance with the vesting provisions set forth in the Agreement
relating to such option and (B) upon becoming exercisable may be exercised by
such optionee (or such optionee’s legal representative or similar person) until
and including the earlier to occur of (x) the date which is five years after the
effective date of such holder’s Retirement as a Director and (y) the expiration
date of the term of such option.

     (iii) Death. If the holder of an option granted under this Section 2.2
ceases to be a director of the Company by reason of death, each such option held
by such holder shall be fully exercisable on the date of such holder’s death and
may thereafter be exercised by such holder’s executor, administrator, legal
representative, beneficiary or similar person until and including the earlier to
occur of (A) the date which is three years after the date of death and (B) the
expiration date of the term of such option.

     (iv) Other Termination. If the holder of an option granted under this
Section 2.2 ceases to be a director of the Company for any reason other than
Disability, Retirement as a Director, death or for Cause, each such option held
by such holder shall be exercisable only to the extent such option is
exercisable on the effective date of such holder’s ceasing to be a director and
may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until and including the earlier to occur of
(A) the date which is three years after the effective date of such holder’s
ceasing to be a director and (B) the expiration date of the term of such option.
For purposes of this Plan, “Cause” shall mean a termination that arises out of
or results from (1) the commission of a criminal act, fraud, gross negligence or
willful misconduct against, or in derogation of, the interests of the Company;
(2) divulging confidential information regarding the Company; (3) interference
with the relationship between the Company and any major supplier or customer or
(4) as determined pursuant to Section 2.2(e).

     (v) Death Following Termination of Directorship. If the holder of an option
granted under this Section 2.2 dies during the period set forth in
Section 2.2(d)(i), Section 2.2(d)(ii) or Section 2.2(d)(iv), each such option
held by such holder shall be exercisable only to the extent that such option is
exercisable on the date of the holder’s death and may thereafter be exercised by
such holder’s executor, administrator, legal representative, beneficiary or
similar person until and including the earlier to occur of (A) the date which is
the later of (x) the date which is one year after the date of death and (y) the
date which is three years after the effective date of such holder’s ceasing to
be a director, in the case of death during the period set forth in Section
2.2(d)(i) or 2.2(d)(iv) or the date which is five years after the effective date
of such holder’s ceasing to be a director in the case of death during the period
set forth in Section 2.2(d)(ii), and (B) the expiration date of the term of such
option.

     (vi) For Cause. Notwithstanding anything to the contrary in this Plan or in
any Agreement relating to an option, if the holder of an option granted under
this Section 2.2 ceases

4



--------------------------------------------------------------------------------



 



to be a director of the Company for Cause, each option held by such holder shall
terminate automatically on the effective date of such holder’s ceasing to be a
director of the Company.

     (e) Certain Defined Terms. If a Non-Employee Director ceases to be a
director of the Company because the Non-Employee Director is no longer in
compliance with the conflict of interest policies of the Company, the Committee
may determine whether the termination of the directorship shall be deemed to be
a termination for Cause or a Retirement as a Director. If the Committee
determines that such conflict of interest has arisen due to actions of the
director, the Committee may determine that such termination of directorship was
for Cause. If the Committee determines that such conflict has arisen due to
actions of the Company, the Committee may, without regard to the requirements of
Section 2.2(d)(ii), determine that such termination of directorship constitutes
Retirement as a Director.

2.3 Automatic Grants of Restricted Stock. Each Non-Employee Director shall be
granted a restricted stock award as follows:

     (a) Time of Grants; Number of Shares. Each person who is first elected or
first begins to serve as a Non-Employee Director, other than by reason of
termination of employment, on or after the annual meeting of shareholders of the
Company to be held in 2004 shall automatically be granted, on the date of such
person’s initial election or commencement of service as a Non-Employee Director,
a restricted stock award in the amount of 1,000 shares of Common Stock.

     (b) Vesting. Shares awarded pursuant to a restricted stock award shall be
subject to a restriction period commencing on the date of grant of such award
and terminating on the fifth anniversary of the date of grant of such award (the
“Restriction Period”), shall vest if the holder of such award remains
continuously in the service of the Company as a Non-Employee Director during the
Restriction Period and shall be forfeited if the holder of such award does not
remain continuously in the service of the Company as a Non-Employee Director
during the Restriction Period.

     Notwithstanding the foregoing paragraph, if the service to the Company as a
Non-Employee Director terminates by reason of Disability, Retirement as a
Director or death, the Restriction Period shall terminate as of the effective
date of such holder’s termination of service.

     (c) Share Certificates. During the Restriction Period, a certificate or
certificates representing a restricted stock award may be registered in the
holder’s name or a nominee name at the discretion of the Company and may bear a
legend, in addition to any legend which may be required pursuant to Section 3.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the restricted stock award. As determined by the
Committee, all certificates registered in the holder’s name shall be deposited
with the Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the shares of Common Stock
subject to the restricted stock award in the event such award is forfeited in
whole or in part. Upon termination of any applicable Restriction Period, subject
to the Company’s right to require

5



--------------------------------------------------------------------------------



 



payment of any taxes in accordance with Section 3.5, a certificate or
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award.

     (d) Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a restricted stock award, and subject to the
terms and conditions of a restricted stock award, the holder of such award shall
have all rights as a shareholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.

     III. GENERAL

3.1 Effective Date and Term of Plan. This Plan, as approved by the Board of
Directors on April 7, 2004, shall be submitted to the shareholders of the
Company for approval and, if approved by the affirmative vote of a majority of
the shares of Common Stock present in person or represented by proxy at the 2004
annual meeting of shareholders, shall become effective as of the date of
approval by the shareholders. This Plan shall terminate ten years after the
effective date, unless terminated earlier by the Board. Termination of this Plan
shall not affect the terms or conditions of any award granted prior to
termination.

3.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of shareholder approval required by applicable law,
rule or regulation (including the rules of the Nasdaq Stock Market). No
amendment may impair the rights of a holder of an outstanding award without the
consent of such holder.

3.3 Agreement. No award shall be valid until an Agreement is executed by the
Company and the recipient and, upon execution by each party and delivery of the
Agreement to the Company, such award shall be effective as of the effective date
set forth in the Agreement.

3.4 Non-Transferability. Unless otherwise specified in the Agreement relating to
an award, no award hereunder shall be transferable other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company. Except to the extent permitted by the
foregoing sentence, each option may be exercised during the optionee’s lifetime
only by the optionee or the optionee’s legal representative or similar person.
Except as permitted by the second preceding sentence, no award hereunder shall
be sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award
hereunder, such award and all rights thereunder shall immediately become null
and void.

3.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock, payment by the holder of an
award of any Federal,

6



--------------------------------------------------------------------------------



 



state, local or other taxes which may be required to be withheld or paid in
connection with an award hereunder.

3.6 Restrictions on Shares. Each award hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise of such award
or the delivery of shares thereunder, such award shall not be exercised and such
shares shall not be delivered unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company may require that
certificates evidencing shares of Common Stock delivered pursuant to any award
hereunder bear a legend indicating that the sale, transfer or other disposition
thereof by the holder is prohibited except in compliance with the Securities Act
of 1933, as amended, and the rules and regulations thereunder.

3.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
number (including on its date of grant for purposes of determining
exercisability pursuant to Section 2.2(b)) and class of securities subject to
each outstanding option or restricted stock award, the purchase price per
security, and the number and class of securities subject to each option or
restricted stock award to be granted to Non-Employee Directors pursuant to
Article II shall be appropriately adjusted by the Committee, such adjustments to
be made in the case of outstanding options without an increase in the aggregate
purchase price. The decision of the Committee regarding any such adjustment
shall be final, binding and conclusive. If any adjustment would result in a
fractional security being (a) available under this Plan, such fractional
security shall be disregarded, or (b) subject to an option under this Plan, the
Company shall pay the optionee, in connection with the first exercise of the
option in whole or in part occurring after such adjustment, an amount in cash
determined by multiplying (A) the fraction of such security (rounded to the
nearest hundredth) by (B) the excess, if any, of (x) the Fair Market Value on
the exercise date over (y) the exercise price of the option.

3.8 Change in Control.

     (a) (1) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section 3.8(b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, (i) all outstanding
options shall immediately become exercisable in full and (ii) the Restriction
Period applicable to any restricted stock award shall lapse, and there shall be
substituted for each share of Common Stock available under this Plan, whether or
not then subject to an outstanding option or restricted stock award, the number
and class of shares into which each outstanding share of Common Stock shall be
converted or for which it shall be exchanged pursuant to such Change in Control.
In the event of any such substitution, the purchase price per share of each
option shall be appropriately adjusted by the Committee (whose

7



--------------------------------------------------------------------------------



 



determination shall be final, binding and conclusive), such adjustments to be
made without an increase in the aggregate purchase price or base price.

     (2) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section 3.8(b)(1) or (2) below, or in
the event of a Change in Control pursuant to Section 3.8(b)(3) or (4) below in
connection with which the holders of Common Stock receive consideration other
than shares of common stock that are registered under Section 12 of the Exchange
Act, each outstanding award shall be surrendered to the Company by the holder
thereof, and each such award shall immediately be canceled by the Company, and
the holder shall receive, within ten days of the occurrence of a Change in
Control, a cash payment from the Company in an amount equal to (i) in the case
of an option, the number of shares of Common Stock then subject to such option,
multiplied by the excess, if any, of (A) the greater of (1) the highest per
share price offered to shareholders of the Company in any transaction whereby
the Change in Control takes place or (2) the Fair Market Value of a share of
Common Stock on the date of occurrence of the Change in Control over (B) the
purchase price per share of Common Stock subject to the option, and (ii) in the
case of a restricted stock award, the number of shares of Common Stock then
subject to such restricted stock award, multiplied by the greater of (A) the
highest per share price offered to shareholders of the Company in any
transaction whereby the Change in Control takes place or (B) the Fair Market
Value of a share of Common Stock on the date of occurrence of the Change in
Control. The Company may, but is not required to, cooperate with any person who
is subject to Section 16 of the Exchange Act to assure that any cash payment in
accordance with the foregoing to such person is made in compliance with
Section 16 and the rules and regulations thereunder.

     (b) “Change in Control” shall mean

     (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act , of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of both (x) 25% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) and (y) combined voting power of the Outstanding Company Voting
Securities equal to or in excess of the combined voting power of the Outstanding
Company Voting Securities held by the Krasny Family (as hereinafter defined);
excluding, however, the following: (A) any acquisition directly from the Company
or any member of the Krasny Family (excluding any acquisition resulting from the
exercise of an exercise, conversion or exchange privilege unless the security
being so exercised, converted or exchanged was acquired directly from the
Company or from any member of the Krasny Family), (B) any acquisition by the
Company, any member of the Krasny Family or any group that includes a member of
the Krasny Family, (C) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (D) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (3) of this
Section 3.8(b) shall be satisfied, provided that, for purposes of clause (B), if
any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or any member of the Krasny Family) shall, by reason of

8



--------------------------------------------------------------------------------



 



an acquisition of Outstanding Company Voting Securities by the Company, become
the beneficial owner of both (x) 25% or more of the Outstanding Company Voting
Securities and (y) combined voting power of the Outstanding Company Voting
Securities equal to or in excess of the combined voting power of the Outstanding
Company Voting Securities held by the Krasny Family, and such Person shall,
after such acquisition of Outstanding Company Voting Securities by the Company,
become the beneficial owner of any additional Outstanding Company Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;

     (2) individuals who, as of the date of approval of this Plan by the
shareholders of the Company, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided,
however, that any individual who becomes a director of the Company subsequent to
the date of approval of this Plan by the shareholders of the Company whose
election, or nomination for election by the Company’s shareholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a person or group
for the purpose of opposing a solicitation by any other person or group with
respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed a member of the Incumbent Board;

     (3) consummation of a reorganization, merger or consolidation unless, in
any such case, immediately after such reorganization, merger or consolidation,
(i) more than 50% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation, (ii) no Person (other than the Company, any employee
benefit plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 25% or more of the Outstanding Company Voting Securities)
beneficially owns, directly or indirectly, both (x) 25% or more of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors and (y) combined voting power of the
then outstanding securities of such corporation equal to or in excess of the
combined voting power of the then outstanding securities of such corporation
held by the Krasny Family and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or

     (4) consummation of (i) a plan of complete liquidation or dissolution of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) more than 50% of the
combined voting power of the then outstanding securities thereof entitled

9



--------------------------------------------------------------------------------



 



to vote generally in the election of directors is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such sale or other disposition,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 25%
or more of the Outstanding Company Voting Securities) beneficially owns,
directly or indirectly, both (x) 25% or more of the combined voting power of the
then outstanding securities thereof entitled to vote generally in the election
of directors and (y) combined voting power of the then outstanding securities
thereof equal to or in excess of the combined voting power of the then
outstanding securities thereof held by the Krasny Family and (C) at least a
majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.

     (c) “Krasny Family” shall mean Michael P. Krasny, Janet Krasny, any
descendant of Michael P. Krasny or Janet Krasny or the spouse of any such
descendant (collectively, the “Krasny Family Group”), any trust, partnership or
other entity for the benefit of any member of the Krasny Family Group, the
estate of any member of the Krasny Family Group or any charitable organization
established by any member of the Krasny Family Group.

3.9 Rights as Shareholder. No person shall have any rights as a shareholder of
the Company with respect to any shares of Common Stock which are subject to an
award hereunder until such person becomes a shareholder of record with respect
to such shares of Common Stock.

3.10 Designation of Beneficiary. If permitted by the Company, a holder of an
award may file with the Committee a written designation of one or more persons
as such holder’s beneficiary or beneficiaries (both primary and contingent) in
the event of the holder’s death. To the extent an outstanding option granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option.

     Each beneficiary designation shall become effective only when filed in
writing with the Committee during the holder’s lifetime on a form prescribed by
the Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

     If an optionee fails to designate a beneficiary, or if all designated
beneficiaries of an optionee predecease the optionee, then each outstanding
option hereunder held by such optionee, to the extent exercisable, may be
exercised by such optionee’s executor, administrator, legal representative or
similar person.

3.11 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, shall be
governed by the laws of the State of Illinois and construed in accordance
therewith without giving effect to principles of conflicts of laws.

10